A petition filed on behalf of the said Silman Thomas alleges in substance that he is illegally restrained of his liberty by *Page 721 
James Keese, sheriff of Haskell county, that he is held in custody by virtue of a certain commitment issued by the county judge of said county sitting as an examining magistrate, wherein petitioner is charged with the crime of murder, and was held to answer to the district court. That the Hon. W.H. Brown, judge of the district court, on review of the testimony refused to let petitioner to bail; that the evidence offered in said cause and submitted herewith will show that the proof of guilt is not evident, nor the presumption great. Upon a careful examination of the evidence it is the conclusion of the court that bail should be allowed in the sum of ten thousand dollars, bond to be approved by the clerk of the district court of Haskell county.